Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         20-MAR-2019
                                                         01:50 PM
                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 L & E RANCH LLC, a Hawai#i limited liability company; HUGH JOHN
     COFLIN; and JANET DAWN STEPHENSON COFLIN, Petitioners,

                                 vs.

THE HONORABLE RHONDA I.L. LOO, Judge of the Circuit Court of the
       Second Circuit, State of Hawai#i, Respondent Judge,

                                 and

 ROMSPEN INVESTMENT CORPORATION, an Ontario corporation; ET AL.,
                           Respondents.


                       ORIGINAL PROCEEDING
            (CAAP-XX-XXXXXXX; CIVIL NO. 16-1-0470(1))

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners L & E Ranch LLC, Hugh

John Coflin, and Janet Dawn Stephenson Coflin’s petition for writ

of mandamus, filed on February 16, 2019, the joinder, filed on

February 17, 2019, the respective supporting documents, and the

record, it appears that petitioners are not entitled to an

extraordinary writ.   An appeal is pending in CAAP-XX-XXXXXXX.

At this juncture, petitioners fail to demonstrate that they have

a clear and indisputable right to the requested relief from this

court or that they lack alternative means to seek relief.        See
Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action).      Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, March 20, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2